Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-21 are pending as of the reply and amendments filed on 5/31/21. Claim 2 has been canceled, claims 18-21 have been newly added. 
The rejection under 35 USC 112(a) for scope of enablement is withdrawn in consideration of the amendments.
Claims 1-3 and 17 were previously rejected under 35 USC 103 as being unpatentable over Buchan, US 20110300229. Applicants’ reasons for traversal are summarized and addressed below.

Applicants have argued para [0081] of Buchan actually teaches the fraction to comprise at least about 70% total lipids, at least about 12% phosphatidylcholine, at least about 6% phosphatidylethanolamine, at least about 6% sphingomyelin, and at least about 1% phosphatidylserine. Applicants have further submitted a preferred fraction of this embodiment comprises about 1.8% butyric acid (4:0), about 0.3% capric acid (10:0), about 0.5% lauric acid (12:0), about 7.4% myristic acid (14:0), about 14.1% myristoleic acid (14:1), about 1.0% pentadecanoic acid (15:0), about 26.0% palmitic acid (16:0), about 1.7% palmitoleic acid (16:1), about 0.6% margaric acid (17:0), about 0.3% heptadecenoic acid (17:1), about 11.9% stearic acid, about 39.0% oleic acid (18:1), about 5.0% linoleic acid (18:2), about 2.0% linolenic acid 

Applicants’ arguments are not found persuasive. It is acknowledged that the fatty acids taught by Buchan comprise part of a larger number of components of the composition. However, the instant claims have comprising language, and therefore the instant claims don’t exclude the presence of additional, unrecited components, such as the other compounds included in para [0081] of Buchan. The instant claims recite the composition comprising at least one carboxylic acid selected from butanoic acid, hexanoic acid, octanoic acid, decanoic acid, and dodecanoic acid; therefore, the instant claims require at least one of these acids, but other components are excluded. See MPEP 2111.03: “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Contrary to Applicants’ arguments, the instant claims don’t recite treating a Reoviridae viral infection in a subject by administering the claimed composition of carboxylic acids alone, due to the comprising language in the claims. Applicants’ argument there is a lack of teaching in Buchan 

Claims 1-3 and 13-17 were previously rejected under 103 as being unpatentable over Bruggeman, WO 2011134802. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have summarized Bruggeman as teaching an oligomer of a pentose saccharide and hexose saccharide, glucuronic and galacturonic acid, caproic acid, caprylic acid, capric acid, and lauric acid, but there is no teaching in Bruggeman that the claimed carboxylic acids alone can be used to treat a Reoviridae infection in a subject. Applicants have pointed to para [0011] of Bruggeman where it is taught the inventors surprisingly demonstrated the combined use of the oligosaccharides and MCFAs enhances the efficiency of animal production on a synergistic base. Applicants have argued the skilled person is therefore taught to use the combination of the oligosaccharides described above and the MCFAs.

Applicants’ arguments are not persuasive. As discussed previously, the instant claims have comprising language, and therefore the claims are not limited to administering a 

Applicants have further stated para [0045-0046] of Bruggeman teach the feed supplement or feed can be used to control, regulate and/or specifically eliminate enteropathogens selected from the group consisting of: “the bacterial pathogens of the genera Brachispira, Vibrio, Escherichia, Salmonella (including, without limitation Salmonella typhimurium, Salmonella enteritidis and Salmonella java), Shigella, Klebsiella, Erwinia, Yersinia, Campylobacter (including, without limitation, Campylobacter jejuni, Campylobacter coli, Campylobacter laris, and Campylobacter upsaliensis), Helicobacter, Pseudomonas, Enterococcus and Clostridium; preferably Brachyspira hyodysenteriae; yeast and fungal pathogens of the genera Penicillium, Aspergillus, Fusarium, Cephalosporum, Saccharomyces, Candida, Fungi imperfecti and Hemiascomycetes; and viral pathogens of the genera Norovirus and Rotavirus”. Applicants have further argued there is no evidence in Bruggeman that the claimed carboxylic acids alone can be used to treat a Reoviridae infection in a subject, and rotavirus is only mentioned once in a long list with no technical data provided showing any viral infection is treated by any formulation described therein.

Applicants’ arguments are not found persuasive. As discussed earlier, the instant claims have comprising language and therefore aren’t limited to administering a composition In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Applicants have further argued earlier in the office action the examiner suggested that, in addition to the huge number of different viruses and their genetic diversity, it is highly unlikely a given antiviral agent would have broad spectrum activity, e.g., be active against a wide scope of pathogenic viruses. Applicants have argued there is no teaching in Bruggeman that can apply to any of the wide scope of viruses disclosed, and there are no data or evidence in Bruggeman that treatment would be effective against a Reoviridae infection in a subject. 

Applicants’ arguments are not found persuasive. Applicants have referred to a scope of enablement rejection made in the previous office action, however, the rejection under discussion here is entirely separate, a rejection under 35 USC 103. Moreover, the examiner respectfully disagrees Bruggeman teaches a wide scope of viruses. Rather, Bruggeman is focused on enteropathogens (see Abstract), and rotavirus is taught within a list of two viral enteropathogens, the other being norovirus (see p. 12, lines 8-17; p. 18, claim 14). Regarding Applicants’ argument there are no data or evidence in Bruggeman that treatment would be effective against a Reoviridae infection in a subject, Applicants appear to be implying Bruggeman is not sufficiently enabled. However, Applicants have not provided any evidence that Bruggeman lacks enablement. See MPEP 716.01(c): “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor”. In the absence of such evidence, Bruggeman is considered to be enabled, and the 103 rejection over Bruggeman 

The 103 rejection of claims 1 and 4-17 as being unpatentable over Prasad, WO 2014167554 is withdrawn in view of the amendments to the claims, specifying treating a Reoviridae infection. 
A new rejection under 35 USC 112(b), and a new rejection under 103 are made in consideration of the new claims, discussed below. 
Claims 1 and 3-21 were examined. Claims 1, 3, and 13-21 are rejected. Claims 4-12 are objected to. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchan et. al., US 20110300229 (publ. 12/8/2011, of previous record).
The claims are drawn to a method of treating the elected viral infection, a rotavirus infection, in a subject, the method comprising administering to the subject a composition comprising at least one carboxylic acid selected from butanoic, hexanoic, octanoic, decanoic, and dodecanoic acid. 
Buchan teaches a composition comprising a conjugated linolenic acid (CLA), high CLA milk fat, or a bovine milk lipid to treat or prevent rotavirus infections (see Title & Abstract; para [0001], [0009-0019]). Rotavirus infections are taught as double stranded DNA viruses of the family Reoviridae which are the most common cause of hospitalizations for diarrhea worldwide (para [0003]). Buchan teaches the bovine milk fat compositions to include anhydrous milk fat (AMF), one or more AMF fractions, or a combination thereof (para [0012-0014]). Buchan teaches a method of treating or preventing rotavirus infection in a subject comprising In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 1, 3, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruggeman et. al., WO 2011134802 (publ 11/3/2011, of previous record). 
Bruggeman teaches a feed supplement comprising a homotrimer, heterotrimer, homotetramer, or heterotetramer of a carbohydrate component; and a medium chain fatty acid (MCFA) selected from caproic (C6), caprylic (C8), capric (C10), and lauric (C12) acid, which improves the well-being of an animal via elimination of enteropathogens (Abstract; p. 1, lines 6-13; p. 3, lines 21-31; p. 4, lines 9-11). Bruggeman teaches the enteropathogens to include viruses, such as rotavirus (p. 12, lines 1-17; p. 18, claim 14). Bruggeman teaches administration of the feed supplement to an individual in need, including mammals and humans, as well as non-mammalian animals (p. 12, lines 19-33). Bruggeman teaches the amount of MCFA to range from at least 1%, up to 99% by weight of the food supplement (p. 10, line 29-p. 11, line 5). Bruggeman teaches the beneficial effect of the food supplement to include decreasing the amount of the microbial pathogens by over 25%, most preferably to 100%, and that such a beneficial effect can be determined by infection pressure (p. 7, lines 15-25; p. 11, lines 23-37). Mixtures of the MCFAs are also taught (p. 16, claim 1). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

New Rejections-Necessitated by Amended Claims
Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-20 recites the limitation of the method of claim 1, wherein the composition is an aqueous solution “consisting of…”. However, claim 1 doesn’t recite the terms “consisting of”, and instead recites the composition “comprising” at least one carboxylic acid as recited. The terms “comprising” and “consisting of” have entirely different meanings; comprising is open-ended and doesn’t exclude additional, unrecited components, while “consisting of “ excludes any components or elements that are not expressly recited. See MPEP 2111.03 (I) and (II).  There is insufficient antecedent basis for the limitations of “consisting of” in claims 18-20. 
To overcome this rejection, it is suggested the claims be rewritten as independent claims. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehlbaum et. al., WO 01/68085 A1 (publ. 9/20/2001).
The claims are drawn to a method of treating the elected viral infection, a rotavirus infection, in a subject, the method comprising administering to the subject an aqueous solution consisting of  at least one carboxylic acid selected from butanoic, hexanoic, octanoic, decanoic, and dodecanoic acid. 
Fehlbaum teaches methods for the prevention and treatment of infections by stimulation of defensin production (Title & Abstract; p. 1, lines 11-16). Fehlbaum teaches increasing defensing production by exposing eukaryotic cells to an isomer of isoleucine, such as butyrate, as well as treating an infection comprising administering an effective amount of a composition containing an isomer of isoleucine, such as butyrate (p. 3, lines 8-16 & 24-27). Fehlbaum teaches the infection to be treated to include a rotavirus infection (p. 3, lines 27-29; p. 20, claim 18). Fehlbaum teaches a specific embodiment wherein the isoleucine isomer is sodium butyrate (Fig. 7; p. 18, claims 1-3; p. 19, claim 14). Solutions are taught as dosage forms, and water is taught as a preferred carrier (p. 9, lines 8-26). Applicants’ specification defines the recited carboxylic acids to include salts of the recited carboxylic acids (p. 3, lines 36-38); thus, Fehlbaum’s teaching of sodium butyrate meets the instantly claimed limitation of butyric acid. Fehlbaum doesn’t teach other active agents or ingredients are needed. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject for a . 

Claim Objections
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1 and 3-21 were examined. Claims 1, 3, and 13-21 are rejected. Claims 4-12 are objected to. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK

Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627